DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/23/2022.
Claims 1-6, 9-15 and 18-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al. (US 2011/0284059) in view of Miyake et al. (Adv. Mater. 2009, 21, 3012-3015) and Chung et al. (US 2013/0063821).
Addressing claims 1, 6 and 19, Celanovic discloses a power generation device (fig. 1) comprising:
a thermo-optical converter (photonic crystal associated with the emitter 110, [0051-0054]) having an optical structure 300 (figs. 3A-3B) in which a refractive index distribution 315 [0057] is formed in a member 314 made of a photonic crystal material (titania and zirconia in paragraph [0071]) configured to resonate with light of a shorter wavelength than a wavelength corresponding to the photonic crystal material (Celanovic discloses titania or zirconia as the photonic crystal materials [0071] for generating electromagnetic radiation in response to heat [0051], which is the same desired property as that of current application; therefore, the titania and zirconia materials are configured to resonate with light of a shorter wavelength than a wavelength corresponding to a bandgap of the titania and zirconia photonic crystal materials); and
a solar cell (thermophotovoltaic TPV cells 111) configured to perform photoelectric conversion by receiving light produced by the thermos-optical converter and using the light having a wavelength band including a resonant wavelength that causes resonance in the optical structure [0050-0051, 0053].

Celanovic is silent regarding the refractive index distribution is formed in a member made of Cu2O intrinsic semiconductor.

Chung discloses photonic crystal structure made of titania, zirconia or Cu2O [0011].

2O having voids disposed therein (fig. 1) that corresponds to the claimed a refractive index distribution formed in a member of Cu2O intrinsic semiconductor.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Celanovic by substituting the know titania or zirconia photonic crystal material 314 with the known Cu2O photonic crystal material disclosed by Miyake in order to obtain the predictable result of forming a refractive index distribution in photonic crystal material in order to generate electromagnetic radiation in response heat (Rationale B, KSR decision, MPEP 2143).  Furthermore, there is expectation of success that the thermo-optical converter having an optical structure in which a refractive index distribution is formed in a member made of intrinsic Cu2O semiconductor material of Celanovic in view Miyake would function as intended by Celanovic because Chung discloses that zirconia, titania and Cu2O have equivalence function in a photonic crystal structure.  With regard to claim 19, Miyake discloses the same Cu2O intrinsic semiconductor material as that of current application; therefore, the Cu2O intrinsic semiconductor material of Miyake has all of the associated properties as those of current application including the property “wherein the resonant wavelength is about 850 nm or shorter”.

Addressing claim 3, Celanovic in view of Miyake discloses in figs. 3A-3B the optical structure has such a structure that, on a surface of a base 312 made of material (TiO2 or SiC, [0056]) having a refractive index lower than that of the intrinsic semiconductor (the refractive indices of TiO2 and SiC are lower than the refractive index of Cu2O), members made of the intrinsic semiconductor are two-dimensionally arranged.
Addressing claims 10, 15 and 20, Celanovic discloses a power generation method comprising:
	emitting, to an outside of a thermos-optical converter (emitter 110) having an optical structure (figs. 3A-3B) in which a refractive index distribution 315 [0057] is formed in a member 314 made of a photonic crystal material (titania and zirconia in paragraph [0071]) configured to resonate with light of a shorter wavelength than a wavelength corresponding to a bandgap of the photonic crystal material (Celanovic discloses titania or zirconia as the photonic crystal materials [0071] for generating electromagnetic radiation in response to heat [0051], which is the same desired property as that of current application; therefore, the titania and zirconia materials are configured to resonate with light of a shorter wavelength than a wavelength corresponding to a bandgap of the titania and zirconia photonic crystal materials), a light with a resonant wavelength that causes resonance in the optical structure by supplying heat [0050-0054];
	receiving the light emitted from the thermo-optical converter by a solar cell (PTV cell array 111 in figs. 1 and 4); and
	performing, by the solar cell, photoelectric conversion using a light having a wavelength band including the resonant wavelength [0050-0054].

Celanovic is silent regarding the refractive index distribution is formed in a member made of Cu2O intrinsic semiconductor.

Chung discloses photonic crystal structure made of titania, zirconia or Cu2O [0011].

2O having voids disposed therein (fig. 1) that corresponds to the claimed a refractive index distribution formed in a member of Cu2O intrinsic semiconductor.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Celanovic by substituting the know titania or zirconia photonic crystal material 314 with the known Cu2O photonic crystal material disclosed by Miyake in order to obtain the predictable result of forming a refractive index distribution in photonic crystal material in order to generate electromagnetic radiation from heat (Rationale B, KSR decision, MPEP 2143).  Furthermore, there is expectation of success that the thermo-optical converter having an optical structure in which a refractive index distribution is formed in a member made of intrinsic Cu2O semiconductor material of Celanovic in view Miyake would function as intended by Celanovic because Chung discloses that zirconia, titania and Cu2O have equivalence function in a photonic crystal structure.  With regard to claim 20, Miyake discloses the same Cu2O intrinsic semiconductor material as that of current application; therefore, the Cu2O intrinsic semiconductor material of Miyake has all of the associated properties as those of current application including the property “wherein the resonant wavelength is about 850 nm or shorter”.

Addressing claim 12, Celanovic discloses in figs. 3A-3B the optical structure has such a structure that, on a surface of a base 312 made of material (TiO2 or SiC, [0056]) having a refractive index lower than that of the intrinsic semiconductor (the refractive indices of TiO2 and SiC are lower than the refractive index of intrinsic Cu2O semiconductor), members made of the intrinsic semiconductor are two-dimensionally arranged.

Addressing claims 2, 4-5, 11 and 13-14, fig. 3A of Celanovic shows the optical structure 300 or the claimed plate member has openings on one surface (the upper surface of the layer 310 of the plate member) but does not have opening in the opposite surface (the lower surface of the layer 312 of the plate member), which qualifies the optical structure 300 as having asymmetry in a direction in which thermal radiation light is emitted from the thermo-optical converter that is consistent with the claimed limitation when read in light of the specification (paragraph [0040] present specification indicates that the structure in fig. 12 where openings are formed only on one surface is indicative of asymmetry).  The openings constitute the claimed two-dimensional photonic crystal structure formed by periodically providing, in a plate member 300 made of an intrinsic semiconductor (Miyake discloses the photonic crystal is made of Cu2O which is the same as the claimed intrinsic semiconductor material), different refractive index areas 315 having refractive index different from the plate member.  Fig. 3A also discloses the different refractive index areas 315 are formed so as to open in a surface of the plate member (upper surface of layer 310) and not to open in the other surface of the plate member (lower surface of the layer 312).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al. (US 2011/0284059) in view of Miyake et al. (Adv. Mater. 2009, 21, 3012-3015) and Chung et al. (US 2013/0063821) as applied to claims 1-6, 10-15 and 19-20 above, and further in view of Yamasaki et al. (US 2013/0126919).
Addressing claims 9 and 18, Celanovic is silent regarding the base includes a plate heater having the claimed structure.  However, Celanovic discloses the base includes refractory metal such as 

Yamasaki discloses a semiconducting device comprising a base having a plate with three-layer structure Ti 83/Pt 84/ Ti 85 [0094].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Celanovic with the plate with the three-layer structure disclosed by Yamasaki to improve adhesion while reflect electromagnetic radiation that is usable by the semiconductor back toward the semiconductor (Yamasaki, [0093-0094]) as well as having the desired refractory metals of Celanovic for operating in high temperature environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/22/2022